DETAILED ACTION
In the Non-Final Rejection mailed 3/24/2022:
Claims 1, 3-10, and 13-20 were rejected.
Claims 2 and 11-12 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 6/24/2022 has been entered:
Claims 1, 3-5, 7-10, and 13-20 are active.
Claims 2, 6, and 11-12 are cancelled.
Response to Arguments
Applicant’s arguments, filed 6/24/2022, with respect to the rejection of claims 1, 3-5, 7-10, and 13-14 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. The rejection of claims 1, 3-5, 7-10, and 13-14 has been withdrawn. 
Applicant's arguments, filed 6/24/2022, with respect to rejection of claims 15-20 under 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive.
In response to applicant’s argument that claim 15 requires 3 separate “charge” areas: the igniter charge, the booster charge, and the burn chamber charge, the examiner respectfully disagrees. While the 3 charges were recited in independent claim 1, the same is not the case for claim 15. As such, Nunio is still believed to disclose the invention of claim 15.
In response to applicant's argument that Nunio does not describe a burn chamber as described in the specification, the examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “an energetic material” (line 2) and “the primary energetic material” (line 3). There is insufficient antecedent basis for these limitations in the claim. Claim 1, from which claim 9 depends, previously recited “a booster assembly for holding a booster charge” (line 7), thus rendering unclear whether the energetic material contained in the booster assembly is the same as the booster charge or a separate component thereof. Claim 1, from which claim 9 depends, also previously recited “a primary energetic material charge” in line 15, thus rendering unclear whether the primary energetic material contained within the burn chamber is the same as the primary energetic material charge or a separate component thereof. For examination, it was assumed that applicant intended to claim, for example, “wherein the booster assembly comprises an outlet that restricts flow of an energetic material of the booster charge contained in the booster assembly for enforced ignition of the primary energetic material charge within the burn chamber”.
Claim 18 recites the limitation “an energetic material” (line 2). There is insufficient antecedent basis for this limitation in the claim. Claim 15, from which claim 18 depends, previously recited “said booster assembly containing a booster charge” (line 7), thus rendering unclear whether the energetic material contained in the booster assembly is the same as the booster charge or a separate component thereof. For examination, it was assumed that applicant intended to claim, for example, “wherein the booster assembly comprises an outlet that restricts flow of an energetic material of the booster charge contained in the booster assembly for enforced ignition of the primary energetic material”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninio et al. (US 4881463), herein ‘Ninio’.
Regarding claim 15, Ninio discloses an insensitive (col. 5 line 37 - col. 6 line 9) munition primer (3-4; Figs. 1-2) for use with major caliber gun systems (col. 1 lines 5-9), comprising:
an elongate housing (6) coupled with a tube (4);
wherein the tube has a smaller diameter than the elongate housing (Fig. 1);
wherein the elongate housing and the tube define a centrally located bore (Figs. 1-2); 
wherein the bore contains an ignition assembly (17, 19-31; Fig. 2), a booster assembly (7-11, 16, 18; Fig. 2), and an adapter (12) having a second burst disk (15; col. 4 lines 18-21; bores 15 through which combustion from booster charge 13 bursts are shown to be closed adjacent booster charge 13); 
wherein the booster assembly contains a booster charge (7) isolated on a first end by an ignition disk (9) and isolated on an opposing end by a first burst disk (10) of the booster assembly (Fig. 2; ignition disk 9 is to the right of charge 7 and burst disk 10 is to the left of charge 7); and 
wherein the first burst disk and the second burst disk are mechanically, bidirectionally, retained in place (Fig. 2; col. 4 lines 9-21), and a burn chamber (Fig. 2; area containing booster charge 13) containing a primary energetic material (13; Fig. 2) is disposed between the first burst disk and the second burst disk (Fig. 2; area containing booster charge 13 within elongate housing 6 is shown to be disposed between the first and the second burst disks).
Regarding claim 16, Ninio discloses wherein the tube contains a plurality of spaced-apart air vents therealong (as best shown in Fig. 1). 
Regarding claim 17, Ninio discloses wherein the first burst disk is not crimped (Fig. 2; col. 4 lines 9-13).
Regarding claim 18, Ninio discloses wherein the booster assembly comprises an outlet that restricts flow of an energetic material of the booster charge (7) contained in the booster assembly (Fig. 2) for enforced ignition of the primary energetic material (Fig. 2, first burst disk 10 restricts flow of the energetic material until it bursts at which point flow is further restricted by the smaller diameter of the aperture through booster disk lock 11 relative to the diameter of the chamber containing energetic material 7). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claim 15 above, and further in view of Hassmann (US 3182595), herein ‘Hassmann’.
Regarding claim 19, Ninio does not expressly teach wherein the tube includes a set-screw at a second end thereof.
Hassmann teaches a primer (Fig. 1) comprising an elongate body (7) within which is an igniter assembly and a booster assembly (6, 8-10), wherein attached to the distal end of the elongate body is a tube (5) at the distal end of which is a set-screw (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the IM primer of Ninio to include a set-screw at the distal end thereof as taught by Hassmann in order to close the end of the tube (Hassmann; col. 2 lines 6-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claim 15 above, and further in view of Hershkowitz et al. (US 5675115), herein ‘Hershkowitz’.
Regarding claim 20, Ninio does not expressly teach wherein the IM primer is scalable for use with five-inch propelling charges of the major caliber gun systems.
Hershkowitz teaches a primer (11-19; Figs. 1-2) used for firing a projectile from a gun such as a cannon, howitzer, and the like (col. 1 lines 10-13), wherein the primer “is suitable for a wide range of sizes of guns” (col. 5 lines 39-40), and wherein “[t]he design set forth herein provides a set of values that can be scaled for other dimension guns” (col. 5 lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer of Ninio to be scalable for use with charges of the major caliber gun systems as taught by Hershkowitz in order to use the IM primer with a wide range of sizes of guns (Hershkowitz; col. 5 lines 39-40).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer of Ninio to be used with charges that are five inch propelling charges since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 1, 3-5, 7-8, 10, and 13-14 are allowable.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1, in its current form, is neither taught, nor made obvious, by the closest prior art of Ninio, Sheehan, and Dockery.
Dockery discloses an IM primer including at least an elongate housing, a first end of a tube coupled to a distal end of the elongate housing, an ignition assembly including an ignition charge within a proximal end of the elongate housing, and a booster assembly for holding a booster charge within the elongate housing adjacent the ignition assembly and separated from the ignition assembly by an ignition disk, the booster assembly including a booster holder providing a cylindrical structure defining an internal bore, but fails to disclose at least a first burst disk residing in the internal bore of the booster holder and mechanically restrained therein by a booster disk lock, the distal end of the elongate housing surrounding an adapter interfacing between the elongate housing and the first end of the tube, the adapter includes a second burst disk abutting the tube, and a burn chamber for holding a primary energetic material charge disposed within the elongate housing between the first burst disk and the second burst disk.
Sheehan discloses an electrically operated primer including at least an elongate housing, a first end of a tube coupled to a distal end of the elongate housing, an ignition assembly including an ignition charge within a proximal end of the elongate housing, a booster assembly for holding a booster charge within the elongate housing adjacent the ignition assembly and separated from the ignition assembly by an ignition disk, the booster assembly including a booster holder providing a cylindrical structure defining an internal bore and a first burst disk mechanically restrained by a booster disk lock, the distal end of the elongate housing surrounding an adapter interfacing between the elongate housing and the first end of the tube, and a burn chamber for holding a primary energetic material charge disposed within the elongate housing, but fails to disclose at least wherein the first burst disk resides within the internal bore defined by the cylindrical structure of the booster holder, wherein the adapter includes a second burst disk abutting the tube, and wherein the primary energetic material charge disposed within the housing is held between the first burst disk and the second burst disk.
Ninio discloses an IM primer including an elongate housing, a first end of a tube coupled to a distal end of the elongate housing, an ignition assembly within a proximal end of the elongate housing, a booster assembly for holding a booster charge within the elongate housing adjacent the ignition assembly and separated from the ignition assembly by an ignition disk, the booster assembly including a booster holder providing a cylindrical structure defining an internal bore in which a first burst disk resides and is mechanically restrained by a booster disk lock, the distal end of the elongate housing surrounding an adapter interfacing between the elongate housing and the first end of the tube, the adapter including a second burst disk abutting the tube, and a burn chamber for holding a primary energetic material charge disposed within the elongate housing between the first burst disk and the second burst disk, but fails to disclose at least that the ignition assembly includes an ignition charge. Additionally, there would be no motivation to incorporate an ignition charge into the ignition assembly of Ninio because the ignition disk is already positioned adjacent the booster charge and adapted to receive an electric current via the ignition assembly to actuate the booster charge. As such, incorporating an ignition charge in the ignition assembly would serve no purpose, would require the installation of several additional components for actuation, and would both destroy and obviate the ignition disk. Further, if Ninio were interpreted such that component 7 corresponds to the claimed ignition charge and component 13 corresponds to the claimed booster charge, then Ninio would fail to disclose several other limitations required by independent claim 1, including at least the adapter, the second burst disk, the burn chamber, and the primary energetic material.
Conclusion
Claims 9 and 15-20 are rejected, claims 2, 6, and 11-12 are cancelled, and claims 1, 3-5, 7-8, 10, and 13-14 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641